Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
The claims 1, 8-20 and 23-121 are allowed.  Specifically, the independent Claims 1, 20, 26, 39, 52, 65, 78, 90, 101, 112, 116 and 120 are allowed over the prior art based on allowable subject matter as  identified at previous action . The dependent Claims are also allowed due to its dependencies to said independent Claims. Regarding claims 2-7, 21 and 22: cancelled.
Reasons for allowance
Regarding prior art, Claims 1, 20, 26, 39, 52, 65, 78, 90, 101, 112, 116 and 120. Though the prior arts teach, the prior arts fail (see PTO 892 & IDS) to further teach or suggest a combination, specifically 
Claim 1 has been amended to include the elements of allowed claim 4 and intervening claims 2 and 3. But, for the purposes of clarity, some changes were made. For example, claim 2 recited "the intermix ratio changes the fresh air with respect to the sample to thereby change a dilution level of the sample" and amended claim 1 recites "changes to the intermix ratio changing a dilution level of the sample." Claims 2-4 have been canceled. Claims 8-19 all depend from claim 1. Therefore, claims 1 and 8-19 are in condition for allowance. 
Claim 20 has been amended to include the elements of allowed claim 21. Claim 21 has been canceled. Claims 23-25 all depend from claim 20. Therefore, claims 20 and 23-25 are in condition for allowance. 
Claim 26 is allowed claim 5 and intervening claims 2-4. But, for the purposes of clarity, some changes were made. For example, claim 2 recited "the intermix ratio changes the fresh air with respect to the sample to thereby change a dilution level of the sample" and new claim 26 recites "changes to the intermix ratio changing a dilution level of the sample." Claims 2-4 have been canceled. Claims 27-38 all depend from claim 26. Therefore, claims 26-38 are in condition for allowance. 
Claim 39 is allowed claim 6 and intervening claims 2-4. But, for the purposes of clarity, some changes were made. For example, claim 2 recited "the intermix ratio changes the fresh air with respect to the sample to thereby change a dilution level of the sample" and new claim 39 recites "changes to the intermix ratio changing a dilution level of the sample." Claims 40-51 all depend from claim 39. Therefore, claims 39-51 are in condition for allowance. 
 Claim 52 is allowed claim 7 and intervening claims 2-4. But, for the purposes of clarity, some changes were made. For example, claim 2 recited "the intermix ratio changes the fresh air with respect to the sample to thereby change a dilution level of the sample" and new claim 52 recites "changes to the intermix ratio changing a dilution level of the sample." Claims 53-64 all depend from claim 52. Therefore, claims 52-64 are in condition for allowance. 
New independent claim 65 is allowed claim 9 and intervening claim 8. But, for the purposes of clarity, some changes were made. For example, claim 9 recited "the 
Therefore, claims 65-77 are in condition for allowance. 
Claim 78 includes the elements of allowed claim 16 and intervening claim 15. But, for the purposes of clarity, new claim 78 differs slightly from claims 1, 15, and 16. For example, claim 1 recited "a fresh air flow controller configured to deliver fresh air to the gas sensor" and new claim 78 recites "a fresh air flow controller configured to deliver fresh air to the plurality of sensor groups." Claim 1 also recited "a sample flow controller configured to deliver a sample to the gas sensor" and new claim 78 recites "a sample flow controller configured to deliver a sample to the plurality of sensor groups." Claims 79-89 all depend from claim 78. Therefore, claims 78-89 are in condition for allowance. 
Claim 90 is allowed claim 18. Claims 91-100 all depend from claim 90. Therefore, claims 90-100 are in condition for allowance. 
Claim 101 is allowed claim 19. But, for the purposes of clarity, some changes were made. For example, claim 19 recited "choose the first sample rate, and the first sample rate limits a cumulative exposure of the sensor group to exhaust" and new claim 101 recites "determine a first sample rate that limits cumulative exposure of the sensor group to exhaust." Claims 102-111 all depend from claim 101. Therefore, claims 101-111 are in condition for allowance. 
Claim 112 is allowed claim 22. But, for the purposes of clarity, some changes were made. For example, claims 21 and 22 recited "obtaining, by the computing system, an atmospheric level of at least one analyte" and "wherein obtaining the atmospheric level 
Claim 116 is allowed claim 23. But, for the purposes of clarity, some changes were made. For example, claim 20 recited "an intermix ratio of an exhaust sample stream to a fresh air sample stream" and claim 23 recited "the intermix ratio includes 100% fresh air." New claim 116 recites "an intermix ratio of an exhaust sample stream to a fresh air sample stream for setting a sensor baseline value for a gas sensor, the intermix ratio including 100% fresh air." Claims 117-119 all depend from claim 116. Therefore, claims 116-119 are in condition for allowance. 
Claim 120 is allowed claim 25. Claim 121 depends from claim 120. Therefore, claims 120 and 121 are in condition for allowance. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


M.K.I
Primary Examiner
Art Unit 2864



/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2864